Citation Nr: 0826076	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-38 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder, and if so, whether the reopened 
service connection claim may be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Army 
from July 1968 to July 1970 and as a member of the Texas 
National Guard from February 1978 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen the veteran's 
previously denied claim for service connection for post-
traumatic stress disorder (PTSD). 


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim was by rating decision issued by the RO in 
January 1999, which was based upon a lack of evidence of a 
current diagnosis of PTSD and lack of a verifiable in-service 
stressor.

2.  Evidence presented since the January 1999 denial has not 
previously been submitted to agency decision makers, relates 
to an unestablished fact necessary to substantiate the claim, 
and when presumed credible, raises a reasonable possibility 
of substantiating the claim.

3.  The credible evidence does not establish that the veteran 
engaged in combat with the enemy during his service in 
Vietnam. 

4.  There is no credible evidence of a verifiable in-service 
stressor sufficient to support a clinical diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The January 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c)(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

2.  The evidence added to the record since January 1999 is 
new and material evidence; the claim for service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January and March 2006, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify 
the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. §§ 3.156(a) and 3.159(b) 
(2007).  Specifically, the January 2006 notice informed the 
appellant of the appropriate standard for new and material 
evidence and explained that in order to reopen the case, any 
additional evidence submitted must relate to specific details 
sufficient to substantiate the claimed stressful combat 
experiences in Vietnam, because the absence of such evidence 
was the reason for the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Additionally, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the underlying claim for service connection for 
PTSD; information and evidence that VA would seek to provide; 
and information and evidence that the veteran was expected to 
provide.  

The veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in March 2006.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in the September 2006 statement of the case (SOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has assisted the veteran with respect to his claim for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2007).  Service treatment records 
have been associated with the claims file.  All identified 
and available post-service treatment records have been 
secured.  The Board notes that although the RO has documented 
unsuccessful efforts to obtain medical treatment records from 
two providers, Drs. N.D. and R.T., records from both of these 
individuals appear within the claims file as psychology and 
psychiatry notes within VA outpatient clinical records.  See 
Rating decision, June 2006; see also Notice to veteran, May 
2006; but see, e.g., PCT consult results signed by Dr. N.D., 
November 1, 2005, and Psychiatry note signed by Dr. R.T., 
November 11, 2005.  Thus, all relevant PTSD treatment records 
identified by the veteran are of record. 

The veteran has not been provided with a medical examination.  
However, one is not required in this case.  While there is 
evidence of a currently diagnosed disability within the 
record, there is no credible evidence of a verifiable in-
service stressor sufficient to sustain that diagnosis.  
Without such credible evidence, there is no duty to provide a 
VA medical exam or obtain further medical opinion.  See 
38 C.F.R. § 3.159(c)(4) (2007).  The duty to assist has been 
fulfilled. 

New and Material Evidence

The veteran seeks service connection for PTSD.  The claim was 
originally denied by an August 1998 rating decision that 
found no current disability, nor credible evidence of a 
verifiable stressor.  The evidence of record at that time 
included service personnel and treatment records from both 
the veteran's active duty and National Guard service periods.  

In May 1998, the veteran was specifically instructed to 
submit a complete and detailed description of specific 
traumatic events that he experienced during military service.  
He failed to submit any further evidence for consideration by 
the rating officer in conjunction with the August 1998 rating 
decision.  After being notified of the denial of his claim, 
the veteran requested an additional copy of the PTSD 
questionnaire and instruction letter, stating that he had 
misplaced those he had received previously.  See Veteran's 
letter, September 1998.   The record indicates that a second 
copy of the PTSD development letter was mailed to the veteran 
in October 1998.  See VA Form 21-6789, October 1998; see also 
Rating Decision, January 1999.  Again, no response was 
received from the veteran and the RO issued a subsequent 
rating decision in January 1999 denying the claim for lack of 
evidence of a current diagnosis and inadequate evidence to 
establish that a stressful combat experience occurred, or to 
verify the veteran's account.  The veteran did not appeal the 
1999 decision and it became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (1998).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
evidence of record at the time of the last final disallowance 
in January 1999 consisted of service personnel and treatment 
records and procedural correspondence between VA and the 
veteran.  All subsequent evidence will be considered by the 
Board.  

The veteran requested that his claim for service connection 
for PTSD be reopened in September 2005.  He submitted 
duplicate copies of partial service personnel and treatment 
records from both active duty and National Guard service 
periods, and a list from the National Personnel Records 
Center (NPRC) of the medals that he had been awarded.  Also 
of record are VA outpatient clinical records from May 2005 to 
April 2006.  Of particular note, the veteran submitted a Vet 
Center Intake report dated in September 2005 that diagnosed 
post-traumatic stress disorder and related it to his service.  
The June 2006 rating decision declined to reopen the claim 
because no new and material evidence had been submitted.  

With the exception of partial service personnel and treatment 
records that were of record at the time of the previous 
denial, all other evidence submitted is new in that it had 
not previously been submitted to agency decision makers.  The 
Vet Center exam, in particular, is material because it 
relates to the unestablished facts necessary to substantiate 
the claim.  Specifically, it establishes a clinical diagnosis 
of PTSD and relates it to traumatic or stressful combat 
experiences of the veteran.  Presuming its credibility for 
the limited purpose of determining its materiality, this 
evidence raises a reasonable possibility of substantiating 
the claim.  See Justus v. Principi, 3 Vet. App. 510, 512 
(1992).  As such, the Vet Center report is determined to be 
new and material evidence sufficient to reopen the claim for 
service connection for PTSD.  

Service Connection

The AOJ has previously addressed the merits of this claim, to 
include the nexus opinion on which the claim is reopened and 
the veteran's report of stressful combat experiences in 
Vietnam contained therein.  See Statement of the Case, 
September 2006.  As such, there is no prejudice to the 
veteran for the Board to render a decision on the merits 
here.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran seeks service connection for PTSD, which he 
contends is a result of his military service.  In order to 
establish direct service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested during service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of an in-
service stressor, sufficient to support a claim for PTSD, 
will vary depending on whether the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002).  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396. 

Here, the evidence shows that the veteran did serve as a 
construction and utilities worker in Vietnam during 1969-70, 
and that he is in receipt of the Republic of Vietnam Campaign 
Ribbon and the Vietnam Service Medal with two bronze service 
stars.  See Form DD-214.  There is no evidence that the 
veteran was ever a POW, nor does he claim such a status.  
However, as discussed more fully below, he does contend that 
he directly engaged in combat with enemy forces.  The service 
personnel records do not support this contention.  

The Vet Center report contains an undetailed history of 
convoy, point man, and guard duty responsibilities while the 
veteran was stationed in Vietnam.  He reported being exposed 
to friendly or hostile fire "often," to include being 
exposed to combat 80 to 100 percent of the time, and firing 
his own weapon at the enemy "often."  See Vet Center 
report.  The most explicit information that the veteran 
provided involved being mortared in camp and while on convoy, 
assisting the injured to helicopters, and helping to recover 
the dead, including one event where two unnamed individuals 
were killed in the shower.  VA requested specific details of 
these events, to include month and year for each event, 
geographic location where they occurred, and the veteran's 
unit of assignment at the time.  The veteran was twice 
provided a VA Form 21-0781, Statement in Support of Claim for 
Service Connection for PTSD and given notice that the form 
was very important.  Without it, he was told, VA may deny the 
claim.  The veteran did not submit the form or otherwise 
provide the necessary detail to verify his alleged combat 
history.  In June 2006, VA issued a formal finding on the 
lack of information to verify stressors in conjunction with 
this claim.  

Additionally, the veteran reports receiving the Purple Heart 
for injuries sustained in combat while on convoy duty as 
alleged above.  He reports that he later sold the medal and 
no longer has it in his possession.  See Vet Center Intake, 
September 2005.  There is no evidence of record that the 
veteran was awarded the Purple Heart or any other decoration 
indicative of combat with enemy forces.  See Form DD-214.  
The list of medals issued to the veteran on the DD-214 is 
confirmed by an undated listing from the NPRC submitted by 
the veteran.  This undated document is apparently related to 
a request made by the Vet Center on the veteran's behalf to 
have his medals reissued by the Integrated Logistics Support 
Center (ILSC) as part of the Veteran Medals Program.  See 
NPRC medals list; see also Vet Center progress note dated in 
February 2006.   

The Vet Center records establish that the veteran was made 
aware that his records do not show that he was ever awarded a 
Purple Heart and that he replied that he knew a particular 
individual who received the award at the same time and who 
could provide verification of the veteran's award.  Id.  
Although there were no apparent efforts made to locate this 
individual, regardless of what he may say, a lay statement 
made at least 38 years after the fact is not as credible as 
the contemporaneous service personnel and treatment records.  
The veteran is further reminded that "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

Thus, based on the lack of credible evidence to support his 
claimed status as a combat veteran, the Board determines that 
the veteran is not a combat veteran and that his lay 
testimony alone may not establish the occurrence of the 
claimed in-service stressor.  Additionally, as a matter of 
law, a medical professional cannot provide supporting 
evidence that the claimed in-service event actually occurred 
based on a post-service medical examination.  Moreau v. 
Brown, supra.  Therefore, the September 2005 Vet Center 
opinion relating his current diagnosis of PTSD to his claimed 
combat service is not sufficient to establish that he 
actually engaged in combat.  Accordingly, there must be 
independent evidence to corroborate his claimed in-service 
stressors. 

The record reflects that upon evaluation for PTSD in August 
2005, the veteran's description of military related stressors 
was "extremely cryptic" and not adequate to establish the 
first criterion of a diagnosis of PTSD.  At that time, the 
veteran failed to complete a symptom checklist and reported 
that he frequently got upset while trying to fill out the 
requested autobiographical assessment form as it related to 
the particular stressors that he experienced during service.  
Because the examining psychologist could not render a 
diagnosis without this information, the patient was referred 
to the Austin Vet Center to obtain assistance in providing 
adequate detail about the stressful events of his military 
service and completing the requested forms.  See VA 
outpatient treatment note by N.D., Ph.D. clinical 
psychologist.

In September 2005, the veteran reported for intake at the Vet 
Center and provided a detailed history of a traumatic 
experience during military service.  The veteran reported 
that he was on a convoy in Vietnam when he felt something hit 
him in the back and he became unable to walk.  He reported 
then being taken by MEDEVAC to Okinawa where an "AK bullet" 
was surgically removed from his back.  The veteran described 
being awarded a Purple Heart while in the hospital for this 
alleged injury during combat.  Based upon these statements, 
the veteran was diagnosed with PTSD, chronic, military 
related.  See Vet center intake, supra.  

The veteran then returned to the VA psychologist presenting a 
new autobiographical statement of the above described event 
and a checklist of psychological symptoms endorsing all 17 of 
17 listed symptoms as being currently active.  The examining 
psychologist indicated that all criteria appeared to be met 
for PTSD at that time.  The patient declined any further PTSD 
treatment or referral to PTSD related classes or groups.  See 
VA outpatient record, November 2005. 

Although the diagnosis for post-traumatic stress disorder is 
now of record, there is no credible evidence to support the 
underlying traumatic event or military stressors alleged to 
have occurred in Vietnam.  Instead, in this case, the medical 
diagnosis of PTSD and its related nexus opinion appear to be 
based on a substantially inaccurate factual basis.  The Board 
notes that as part of a clinical screening conducted in May 
2005, the psychological test results indicate that the 
validity of the veteran's responses was in question.  The 
examiner noted that the "patient likely excessively inflates 
psychopathology."  VA outpatient record signed by Dr. N.D., 
May 26, 2005.  

As previously described, the veteran reported being shot 
during his tour of duty in Vietnam and then being taken by 
MEDEVAC to a hospital in Okinawa in April or May 1969.  
Instead, the service personnel records indicate that the 
veteran remained in Vietnam until mid-January 1970.  There is 
no evidence to suggest that the veteran was ever in Okinawa 
or was subject to medical evacuation for any reason.  

The only scar or abnormal physical finding noted upon 
examination at separation from active duty military service 
was the removal of a pilonidal, meaning hairy, cyst in August 
1969 with no noted sequelae other than a surgical scar over 
the veteran's sacrum.  See Service treatment records; 
Dorland's Illustrated Medical Dictionary 1468 (31st ed. 2007) 
(defining pilonidal).  The treatment records from the 
veteran's National Guard period of service are also silent to 
any prior traumatic injury sustained by the veteran, and note 
only two surgical scars, one over the sacrum as described 
above and an additional one on the chest from surgical repair 
of an epigastric hernia in April 1980.  See Report of medical 
examination, February 1983 and March 1988;  see also Surgical 
consultation sheet, April 1980.  Thus, there is no evidence 
of a gunshot wound or any other traumatic injury sustained by 
the veteran.  

In sum, the veteran's statements regarding the military 
stressors that he reportedly experienced during combat are 
entirely unsubstantiated by the other evidence of record.  As 
such, there is no credible basis for a diagnosis of PTSD upon 
which VA benefits may be granted without other credible 
evidence of a verifiable stressor.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.  Service connection for 
PTSD is not warranted.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for PTSD is denied.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


